Citation Nr: 1525447	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty February 1985 to February 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for a left knee disorder, the VA examiner in September 2011 provided a negative opinion.  She explained that a March 1985 service treatment record showed that the Veteran was diagnosed with a soft tissue bruise.  The examiner did not address the clinician's findings of positive entrapment and positive apprehension test that may indicate a problem with the patella.  She also did not address the Veteran's lay statements that since the injury she has experienced a bump on the knee and intermittent pain and swelling.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion.

Regarding the Veteran's service connection claim for sleep apnea, she contends that it is secondary to her service-connected PTSD.  A VA physician in December 2014 provided an opinion on whether the Veteran's service-connected PTSD caused her sleep apnea; however, he did not specifically provide an opinion on whether the Veteran's PTSD aggravated her sleep apnea.  Therefore, the Veteran should be provided with another VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask her to inform VA if she has any outstanding VA or private treatment records with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran for an appropriate VA to determine the current nature and likely etiology of the claimed left knee disorder.  The claims file, including a copy of this remand must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current left knee disorder had its onset during service or is otherwise related to service to include the March 1985 complaints of left knee pain.

The examiner should provide an explanation in support of his or her opinion.  Further, the examiner is asked to address the findings in the March 1985 service treatment record (specifically the positive entrapment and apprehension tests) and the Veteran's lay statements of continuous symptoms since active military service.  

3. After completing directive (1) and associating any outstanding evidence with the claims file, obtain a VA medical opinion by an appropriate medical specialist to address the likely etiology of the sleep apnea.  The claims file must be made available to the examiner for review.  Based on a review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected PTSD, to include any medication prescribed to treat PTSD?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected PTSD, to include any medication prescribed to treat PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea disability (i.e., a baseline) before the onset of the aggravation. 

Please provide an explanation for all conclusions reached.  As part of his or her explanation, the clinician should discuss any pertinent articles, studies or medical treaties to include the articles submitted by the Veteran.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




